Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwa et al. (US. Patent App. Pub. No. 2019/0051269, “Kwa” hereinafter).
As per claim 1, Kwa teaches a method comprising: 
receiving, at a display system that supports a range of refresh rates (¶ [17], “the refresh rate will be varied to match the render rate”) and prior to the display system entering a panel self-refresh (PSR) mode (¶ [15]), first timing information (¶ [25], receiving VB interval from the GPU) indicating a first refresh rate (addressed below) that is lower than a maximum refresh rate supported by the display system (¶ [31-32], “With some implementations, where the panel 18 is self-refreshing (e.g., replaying a previously received frame from local buffers, the panel 18 can operate on local timing (e.g., based on timer 26) and at the lowest refresh rate supported by the panel 18”. See also ¶ [22], “Receiver 20 and/or display electronics may have access to panel registers 22, which may store indications of settings for panel 18 (e.g., refresh rate, etc.). Timer 24 can be coupled to receiver 20 and/or display controller 28 and can operate to provide an expiration of a frame refresh interval, or expiation of a period where the display interface 16 link is shut down to conserve power, for example, when the panel 18 is operating in a self-refresh mode, sometimes referred to as panel self-refresh (PSR)”); and
refreshing images presented by the display system, during the PRS mode (addressed above), at a second refresh rate that is less than or equal to the first refresh rate using a frame stored in a buffer prior to entering the PSR mode (¶ [17], “the display link may be shut down and the panel can refresh the most recent frame from its local frame buffer”. As addressed above, the refresh rate can be lowest refresh rate supported by the panel).
As addressed, Kwa does not explicitly teach first timing information indicating a first refresh rate. However, Kwa does teach the VB interval is related to the refresh rate as disclosed in ¶ [29], “…the VB interval may have a minimum and a maximum period, for example, assume panel 18 could operate on a refresh rate of between 24 and 120 Hz.  Thus, platform 10 could dynamically change the VB interval to anywhere between 8.3 milliseconds and 41.6 milliseconds (e.g., corresponding to the refresh rate of 24 to 120 Hz)”. (See further Response to Arguments below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwa such that the first timing information indicating a first refresh rate, because of the relationship between the VB interval and refresh rate recited above, such modification is well within the level of ordinary skill in the art.   
As per claim 2, as addressed above, Kwa does teach wherein receiving the first timing information comprises receiving information indicating a first vertical blanking region that is longer than a minimum vertical blanking region that corresponds to the maximum refresh rate (see ¶ [32], the panel is self-refreshed at the lowest refresh rate corresponding to the maximum VB interval, thus is longer than the minimum VB, which in turn corresponds to the maximum refresh rate).
As per claim 3, as shown in Fig. 2, Kwa impliedly teaches wherein the processing unit provides frames having a nominal vertical blanking region (FLT period for frame update) that corresponds to a nominal frame length (each frame n intervals (n=N-1 to N+2)) presented by the processing unit, and wherein the first vertical blanking region corresponds to a frame length of at least twice the nominal frame length (durations 220-4 and 220-5) minus the duration of the nominal vertical blanking region (minus the FLT duration 230. See ¶ [27-28]).
As per claim 4, Kwa further teaches initiating exit from the PSR mode (Fig. 6, new (updated frame is ready, step 620); and performing, in response to the exit from the PSR mode, resynchronization of the display system with the processing unit (steps 640 and 650, “power up display interconnect link and synchronize with panel” and “send frame to panel via interconnect link at beginning of next VB interval”. See ¶ [36-40]) concurrently with the first vertical blanking region that is longer than the minimum vertical blanking region (¶ [31], i.e. refreshing within a specified minimum and maximum allowable refresh rate, and thus, as addressed in claim 2, longer than the minimum VB interval).
As per claim 5, Kwa also impliedly teach wherein a maximum resynchronization interval is less than one frame period at the maximum refresh rate (at best understood by the examiner as the  maximum resynchronization interval is not specified. See ¶ [29-30], i.e. frame should be available before the minimum VB interval (corresponding to maximum refresh rate) expires since otherwise frame tear occurs).
Claim 15, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
As per claim 18, Kwa does impliedly teach wherein the processing element is configured to receive frames from the processing unit at the nominal refresh rate and display the received frames at the second refresh rate (¶ [16], i.e. after receiving frames at rendering rate, the display panel enter self-refresh mode within the maximum VB interval) until completion of resynchronization in response to exit from the PSR mode (¶ [17], until frame update is made. See further Fig. 6 referring to claim 4 addressed above).
Claim 19, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.

Claims 6-11, 14, 20-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kwa et al. (US. Patent App. Pub. No. 2019/0051269) in view of Sinha et al. (US. Patent App. Pub. No. 2020/0327862, “Sinha”).
As per claim 6, Kwa does not expressly teach transmitting, from the display system, second timing information indicating a current scanout line of the display system to the processing unit via a side channel.
However, Sinha, in a method of self-refreshing of a display system (see Abstract, and Fig. 2) very similar to that of Kwa, teaches transmitting, from the display system, second timing information indicating a current scanout line of the display system to the processing unit via a side channel (¶ [22], sending the timing of the dirty scanline from the TCON to the display engine. See also ¶ [38-39], over an AUX link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Sinha and incorporate into the method as taught by Kwa, the advantage of which is to lower the display power, which in turn lowers the system power and increases battery life (see ¶ [31]).
As per claim 7, as addressed above, the combined teachings of Kwa and Sinha also disclose wherein performing resynchronization of the display system comprises receiving, in response to initiating exit from the PSR mode (see claim 4), a subsequent frame from the processing unit at a subsequent time (Kwa, Fig. 6, step 670, ¶ [42], i.e. sending a new (updated) frame when it is ready) indicated by the current scanout line (addressed in claim 6). Thus, claim 7 would have been obvious over the combined references for the reason above.
As per claim 8, as addressed in claim 6 and 7 above, the combined Kwa-Sinha teaches a method comprising: 
receiving, at a processing unit from a display system, first timing information indicating a current scanout line of the display system in response to initiating an exit from a panel self-refresh (PSR) mode (addressed in claim 7); 
scheduling transmission of a subsequent frame from the processing unit to the display system at a subsequent time (see Kwa, ¶ [43] referring to Fig. 8) indicated by the current scanout line (see claim 7, referring to Sinha, ¶ [22]); and 
transmitting the subsequent frame to the display system at the subsequent time (Kwa, ¶ [42], transmit frames at a scheduled time).
Thus, claim 8 would have been obvious over the combined references for the reason above.
As per claim 9, as addressed in claim 6, the combined Kwa-Sinha does also teach wherein receiving the first timing information indicating the current scanout line comprises receiving the first timing information via a side channel between the processing unit and the display system. Thus, claim 9 would have been obvious over the combined references for the reason above.
As per claim 10, the combined Kwa-Sinha does teach wherein scheduling transmission of the subsequent frame comprises scheduling transmission of the subsequent frame so that the beginning of the subsequent frame is within a vertical blanking region of the display system (see Kwa, ¶ [43], i.e. within VB interval 820).
As per claim 11, the combined Kwa-Sinha impliedly teach determining the subsequent time based on the information indicating the current scanout line, a line period, and a number of lines in a vertical active region (Kwa, ¶ [43], i.e. based on “secondary data can be sent to the receiver 20 to indicate to display controller 28 co-ordinates of the updated regions” in determining the partial update frame, thus implying the information indicating the current scanout line, a line period, and a number of lines in a vertical active region).
As per claim 14, as addressed in claim 1, the combined Kwa-Sinha does teach wherein the display system supports a range of refresh rates, the method further comprising: 
receiving, at the display system prior to the display system entering the PSR mode, second timing information indicating a first refresh rate that is lower than a maximum refresh rate supported by the display system; and refreshing images presented by the display system at a second refresh rate that is less than or equal to the first refresh rate using a frame stored in a buffer prior to entering the PSR mode.
Claim 20, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 22, which is similar in scope to claim 8 as addressed above with the exception of a timing reference, which is interpreted as any time interval included in the teachings of the combined Kwa and Sinha since the claim language does not specify. Thus, claim 22 is thus rejected under the same rationale.
Claim 23, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
Claim 24, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.
Claim 25, which is similar in scope to claim 11 as addressed above, is thus rejected under the same rationale.
Claim 28, which is similar in scope to claim 14 as addressed above, is thus rejected under the same rationale.

Allowable Subject Matter
Claims 12-13, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken singly or in combination does not teach or suggest, a method, among other things, comprising:
determining the subsequent time comprises compensating for advancement of the scanout line during a time required to read back information from the display system.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant argued that the cited reference Kwa does not teach the claimed limitation recited in independent claim 1, in particular, the cited prior art fails to teach receiving, at a display system that supports a range of refresh rates and prior to the display system entering a PSR mode, a first timing information indicating a first refresh rate that is lower than a maximum refresh rate supported by the display system ; and refreshing images presented by the display system, during the PSR mode, at a second refresh rate that is less than or equal to the first refresh rate using a frame stored in a buffer prior to entering the PSR mode”. In response, the examiner respectfully disagrees. In fact, the claim language does not specify the timing information rather than indicating a first refresh rate that is lower than a maximum refresh rate supported by the display system. Therefore, in the broadest reasonable interpretation, Kwa teaches, as addressed above in the rejection, referring to ¶ [29], “…the VB interval may have a minimum and a maximum period, for example, assume panel 18 could operate on a refresh rate of between 24 and 120 Hz.  Thus, platform 10 could dynamically change the VB interval to anywhere between 8.3 milliseconds and 41.6 milliseconds (e.g., corresponding to the refresh rate of 24 to 120 Hz).  In some examples, the platform 10 can dynamically change (e.g., increase, decrease, or the like) the VB interval (e.g., in a step wise manner, or the like) up to the maximum VB interval supported by the panel 18”. Therefore, the timing information (anywhere between 8.3 milliseconds and 41.6 milliseconds) is received and is between the range of 24 to 120 Hz, and thus less than the maximum refresh rate (120 Hz) supported by the display system. Kwa further teaches the entering of a panel self-refresh in ¶ [15]  and refreshing the images, during the PSR mode, at a second refresh rate that is less than or equal to the first refresh rate using a frame stored in a buffer prior to entering the PSR mode by the display system as addressed above (see ¶ [31-32], “With some implementations, where the panel 18 is self-refreshing (e.g., replaying a previously received frame from local buffers, the panel 18 can operate on local timing (e.g., based on timer 26) and at the lowest refresh rate supported by the panel 18”). 
Even though the timing information (which based on the VB interval) is based on the GPU render rate as alleged by Applicant, the refresh rate received is still prior to the display system entering a panel self-refresh as disclosed in ¶ [17] and ¶ [22]. This is further described in ¶ [25] of Kwa. Responsive to Applicant’s argument that the cited reference also fails to teach “refreshing images presented by the display system at a second refresh rate that is less than or equal to the first refresh rate” as recited by claim 1, the examiner also respectfully disagrees because the claim specifically recites that the first and second refresh rate can be equal as long as the refresh rate is in the allowed range and less than the maximum refresh rate supported by the display system as addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611